Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The preliminary amendments to the abstract, claims and specifications filed 02/21/2020 have been reviewed and accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibano (JP2013216069).
Regarding claim 1, Shibano teaches:
A rubber extrusion device ([0005] and [0023]) comprising: a cylinder with a cylindrical shape ([0011]; Fig. 1, #9); a screw disposed in an internal space of the cylinder ([0023]); a head being installed at a leading end of the cylinder and having an extrusion flow path that communicates with the internal space ([0016] – [0019] and [0023]; Fig. 1, #10); a die being installed in front of the extrusion flow path and having an extrusion port that communicates with the extrusion flow path ([0018] – [0020]; Fig. 1, #11), wherein, 
the rubber extrusion device comprises a control plate ([0019] – [0022]; Fig. 1, #12), the control plate being interposed between the head and the die and having an adjustment flow path that communicates with the extrusion flow path and the extrusion port, and comprises a moving unit ([0016]), the moving unit sliding the control plate along and between the head and the die ([0014] – [0022]); and 
by sliding the control plate, a position of a communication region of the extrusion flow path with respect to the adjustment flow path at a leading end opening of the extrusion flow path changes ([0014] – [0022] and [0025]).

Regarding claim 2, Shibano teaches the limitations of claim 1, which claim 2 depends on. Shibano further teaches:
wherein, by sliding the control plate, an area of the communication region of the extrusion flow path with respect to the adjustment flow path at the leading end opening of the extrusion flow path changes ([0014] – [0022] and [0025]).

Regarding claim 3, Shibano teaches the limitations of claim 1, which claim 3 depends on. Shibano further teaches:
wherein the extrusion port is elongated in one direction, and the control plate can be slid in the one direction by the moving unit ([0014] – [0022] and [0025]).

Regarding claim 4, Shibano teaches the limitations of claim 1, which claim 4 depends on. Shibano further teaches:
wherein the control plate can be slid in a freely selectable direction by the moving unit ([0016], [0023], and [0025]).

Regarding claim 5, Shibano teaches the limitations of claim 1, which claim 5 depends on. Shibano further teaches:
further comprising a control unit that allows the control plate to slide to a desired position by controlling actuation of the moving unit ([0023]).

Regarding claim 8, Shibano teaches the limitations of claim 2, which claim 8 depends on. Shibano further teaches:
wherein the extrusion port is elongated in one direction, and the control plate can be slid in the one direction by the moving unit ([0014] – [0022] and [0025]).

Regarding claim 9, Shibano teaches the limitations of claim 8, which claim 9 depends on. Shibano further teaches:
wherein the control plate can be slid in a freely selectable direction by the moving unit ([0016], [0023], and [0025]).

Regarding claim 10, Shibano teaches the limitations of claim 9, which claim 10 depends on. Shibano further teaches:
further comprising a control unit that allows the control plate to slide to a desired position by controlling actuation of the moving unit ([0023]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shibano (JP2013216069) as applied to claims 1 and 10 above, respectively, and further in view of Tsubotani (JP2014172250).
Regarding claim 6, Shibano teaches the limitations of claim 5, which claim 6 depends on, but does not teach accounting for the curvature of the extrudate and using that to slide the control plate during extrusion, however, Tsubotani, in a similar field of endeavor, a rubber molding device and process, teaches:
further comprising a sensor that detects an amount of curvature with respect to an extrusion direction of a rubber extrudate extruded from the extrusion port, wherein the control unit allows the control plate to slide to a desired position based on a detection data of the sensor ([0026] – [0028] and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the extrusion of Shibano to incorporate the teachings of Tsubotani and detect the amount of curvature of the extrudate and use that to slide the control plate. The purpose, as stated by Tsubotani, being so as to be curved with a desired curvature, and a rubber member having a desired curvature can be obtained ([0032]).

Regarding claim 11, Shibano teaches the limitations of claim 10, which claim 11 depends on, but does not teach accounting for the curvature of the extrudate and using that to slide the control plate during extrusion, however, Tsubotani, in a similar field of endeavor, a rubber molding device and process, teaches:
further comprising a sensor that detects an amount of curvature with respect to an extrusion direction of a rubber extrudate extruded from the extrusion port, wherein the control unit allows the control plate to slide to a desired position based on a detection data of the sensor ([0026] – [0028] and [0032]). Although Tsubotani does not specifically define a sensor for determining the amount of curvature, it does describe determining the amount of curvature and having the apparatus/process react accordingly, thus implying that there is a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the extrusion of Shibano to incorporate the teachings of Tsubotani and detect the amount of curvature of the extrudate and use that to slide the control plate. The purpose, as stated by Tsubotani, being so as to be curved with a desired curvature, and a rubber member having a desired curvature can be obtained ([0032]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shibano (JP2013216069) in view of Tsubotani (JP2014172250).
Regarding claim 7, Shibano teaches:
A method for manufacturing a rubber extrudate ([0005] and [0023]), comprising: feeding a rubber material into an internal space of a cylinder with a cylindrical shape ([0011] and [0023]; Fig. 1, #9); using a screw disposed in the internal space to extrude the rubber material forward while mixing and kneading the rubber material ([0015] and [0023]); feeding resultant unvulcanized rubber into an extrusion flow path formed in a head installed at a leading end of the cylinder; and extruding the unvulcanized rubber from an extrusion port as a rubber extrudate, the extrusion port being formed in a die disposed in front of the extrusion flow path ([0016] – [0023]), wherein 
a control plate , the control plate having an adjustment flow path that communicates with the extrusion flow path and the extrusion port ([0019] – 
the unvulcanized rubber passes through the extrusion flow path and the adjustment flow path and is extruded from the extrusion port ([0014] – [0022] and [0025]). 

Shibano does not teach:
thus reducing an amount of curvature of the rubber extrudate with respect to an extrusion direction.

However, Tsubotani, in a similar field of endeavor, a rubber molding device and process, teaches:
thus reducing an amount of curvature of the rubber extrudate with respect to an extrusion direction ([0026] – [0028] and [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the extrusion of Shibano to incorporate the teachings of Tsubotani and detect the amount of curvature of the extrudate and use that to slide the control plate, reducing the amount of curvature as needed. The purpose, as stated by Tsubotani, being so as to be curved with a desired curvature, and a rubber member having a desired curvature can be obtained ([0032]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748